       Case 4:18-cv-05434-JSW Document 115 Filed 03/28/20 Page 1 of 3




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   James R. Asperger (Bar No. 83188)   Jordan R. Jaffe (Bar No. 254886)
 2 jamesasperger@quinnemanuel.com      jordanjaffe@quinnemanuel.com
   Yury Kapgan (Bar No. 218366)        Iman Lordgooei (Bar No. 251320)
 3
   yurykapgan@quinnemanuel.com         imanlordgooei@quinnemanuel.com
 4 Pushkal Mishra (Bar No. 298695)     Jonathan Tse (Bar. No. 305468)
   pushkalmishra@quinnemanuel.com      jonathantse@quinnemanuel.com
 5 865 S. Figueroa Street, 10th Floor  50 California Street, 22nd Floor
   Los Angeles, CA 90017               San Francisco, CA 94111
 6 Telephone: (213) 443-3000           Telephone: (415) 875-6600
 7 Facsimile: (213) 443-3100           Facsimile: (415) 875-6700

 8 Kevin P.B. Johnson (Bar No. 177129)
   kevinjohnson@quinnemanuel.com
 9 Victoria F. Maroulis (Bar No. 202603)
   victoriamaroulis@quinnemanuel.com
10
   555 Twin Dolphin Drive, 5th Floor
11 Redwood Shores, CA 94065
   Telephone: (650) 801-5000
12 Facsimile: (650) 801-5100

13 Attorneys for Defendants

14 BlackBerry Limited and BlackBerry Corporation

15                             UNITED STATES DISTRICT COURT
16                           NORTHERN DISTRICT OF CALIFORNIA
17                                    OAKLAND DIVISION
18
      FACEBOOK, INC.,                              Case No. 4:18-cv-05434-JSW
19
             Plaintiff,
20                                                 BLACKBERRY’S NOTICE REGARDING
                    v.                             PETITIONS FOR INTER PARTES
21                                                 REVIEW OF PATENTS-IN-SUIT
      BLACKBERRY LIMITED, and
22
      BLACKBERRY CORPORATION,
23          Defendants.
24

25

26

27

28

                                                                   CASE NO. 4:18-CV-05434-JSW
                                                           BLACKBERRY’S NOTICE RE IPR FILINGS
       Case 4:18-cv-05434-JSW Document 115 Filed 03/28/20 Page 2 of 3




 1          Defendants BlackBerry Limited and BlackBerry Corporation (collectively, “BlackBerry”)

 2 hereby notify the Court, pursuant to the Court’s Order conditionally staying this case pending

 3 institution decisions regarding BlackBerry’s petitions for inter partes review (“IPR”) of the patents-in-

 4 suit (Dkt. 109), that the U.S. Patent & Trademark Office’s Patent Trial and Appeal Board (“PTAB”)

 5 issued a decision yesterday denying institution of BlackBerry’s request for IPR no. IPR2019-01599

 6 directed to U.S. Pat. No. 7,567,575. A request for rehearing of the PTAB panel’s decision to deny

 7 institution may be filed under 37 C.F.R. § 42.71(d) by April 27, 2020.

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                       -1-                  CASE NO. 4:18-CV-05434-JSW
                                                                    BLACKBERRY’S NOTICE RE IPR FILINGS
     Case 4:18-cv-05434-JSW Document 115 Filed 03/28/20 Page 3 of 3




 1 DATED: March 28, 2020              QUINN EMANUEL URQUHART &
                                      SULLIVAN, LLP
 2

 3
                                     By /s/ Iman Lordgooei
 4
                                       Kevin P.B. Johnson (Bar No. 177129)
 5                                     kevinjohnson@quinnemanuel.com
                                       Victoria Maroulis (Bar No. 202603)
 6                                     victoriamaroulis@quinnemanuel.com
                                       555 Twin Dolphin Drive, 5th Floor
 7                                     Redwood Shores, CA 94065
                                       Telephone: (650) 801-5000
 8
                                       Facsimile: (650) 801-5100
 9
                                       Jordan R. Jaffe (Bar No. 254886)
10                                     jordanjaffe@quinnemanuel.com
                                       Iman Lordgooei (Bar No. 251320)
11                                     imanlordgooei@quinnemanuel.com
12                                     Jonathan Tse (Bar. No. 305468)
                                       jonathantse@quinnemanuel.com
13                                     50 California Street, 22nd Floor
                                       San Francisco, CA 94111
14                                     Telephone: 415-875-6600
                                       Facsimile: 415-875-6700
15

16                                     James R. Asperger (Bar No. 83188)
                                       jamesasperger@quinnemanuel.com
17                                     Yury Kapgan (Bar No. 218366)
                                       yurykapgan@quinnemanuel.com
18                                     Pushkal Mishra (Bar No. 298695)
                                       pushkalmishra@quinnemanuel.com
19                                     865 S. Figueroa Street, 10th Floor
20                                     Los Angeles, CA 90017
                                       Telephone: (213) 443-3000
21                                     Facsimile: (213) 443-3100

22                                     Attorneys for Defendants BLACKBERRY
                                       LIMITED and BLACKBERRY CORPORATION
23

24

25

26

27

28

                                        -2-                CASE NO. 4:18-CV-05434-JSW
                                                   BLACKBERRY’S NOTICE RE IPR FILINGS
